                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


REBECCA WATSON o/b/o
N.O.K.F.                                                                    PLAINTIFF


       v.                                 NO. 18-2007


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                              DEFENDANT


                                          ORDER

       Plaintiff, Rebecca Watson, on behalf of, N.O.K.F., appealed the Commissioner's denial

of benefits to this Court. On June 8, 2018, judgment was entered remanding Plaintiff's case to

the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 20). Plaintiff now

moves for an award of $2,483.83 in attorney’s fees and expenses under 28 U.S.C. § 2412, the

Equal Access to Justice Act (hereinafter “EAJA”), requesting compensation for 13.70 attorney

hours of work before the Court at an hourly rate of $150.00 for work performed in 2018, and

$428.83 in expenses and costs. (Doc. 21). Defendant filed a response to Plaintiff’s application,

stating that she does not oppose the hours claimed or the hourly rate requested. (Doc. 22).

Defendant argues that the filing fee should be categorized as a cost, and postage should be

categorized as an expense.

       Pursuant to 28 U.S.C. § 2412(d)(1)(A), the Court must award attorney’s fees to a

prevailing social security claimant unless the Commissioner’s position in denying benefits was

substantially justified. The burden is on the Commissioner to show substantial justification for

the government’s denial of benefits. Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986).



                                               1
Under Shalala v. Schaefer, 509 U.S. 292, 302 (1993), a social security claimant who obtains a

sentence-four judgment reversing the Commissioner’s denial of benefits and remanding the

case for further proceedings is a prevailing party. After reviewing the file, the Court finds that

Plaintiff is a prevailing party in this matter.

        In determining a reasonable attorney’s fee, the Court will in each case consider the

following factors: time and labor required; the novelty and difficulty of questions involved;

the skill required to handle the problems presented; the preclusion of employment by the

attorney due to acceptance of the case; the customary fee; whether the fee is fixed or

contingent; time limitations imposed by the client or the circumstances; the amount involved

and the results obtained; the attorney’s experience, reputation and ability; the “undesirability”

of the case; the nature and length of the professional relationship with the client; and awards

in similar cases. Hensley v. Eckerhart, 461 U.S. 424, 430 (1983).

        However, the EAJA is not designed to reimburse without limit. Pierce v. Underwood,

487 U.S. 552, 573 (1988). The Court can determine the reasonableness and accuracy of a fee

request, even in the absence of an objection by the Commissioner. Clements v. Astrue, 2009

WL 4508480 (W.D. Ark. Dec. 1, 2009); see also Decker v. Sullivan, 976 F.2d 456, 459 (8th

Cir. 1992) (“Although the issue was not raised on appeal, fairness to the parties requires an

accurately calculated attorney’s fee award”).

        The EAJA further requires an attorney seeking fees to submit “an itemized

statement...stating the actual time expended and the rate at which fees and other expenses were

computed.” 28 U.S.C. § 2412(d)(1)(B). Attorneys seeking fees under federal fee-shifting

statutes such as the EAJA are required to present fee applications with “contemporaneous time

records of hours worked and rates claimed, plus a detailed description of the subject matter of



                                                  2
the work.”    Id.   Where documentation is inadequate, the Court may reduce the award

accordingly. Hensley, 461 U.S. at 433 (1983).

       Plaintiff’s attorney requests an award under the EAJA for 13.70 hours of attorney work

performed in 2018, at an hourly rate of $150.00. The party seeking attorney fees bears the

burden of proving that the claimed fees are reasonable. Hensley, 461 U.S. at 437. Attorney

fees may not be awarded in excess of $125.00 per hour - the maximum statutory rate under §

2412(d)(2)(A) - unless the court finds that an increase in the cost of living or a special factor

such as the limited availability of qualified attorneys justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A).

       The decision to increase the hourly rate is not automatic and remains at the discretion

of the district court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). In Johnson v.

Sullivan, 919 F.2d 503 (8th Cir. 1990), the Court stated that the hourly rate may be increased

when there is “uncontested proof of an increase in the cost of living sufficient to justify hourly

attorney’s fees of more than [the maximum statutory hourly rate],” such as a copy of the

Consumer Price Index (CPI). Plaintiff’s counsel submitted a CPI in support of his requested

hourly rate. The Court will therefore award Plaintiff’s counsel an hourly rate of $150.00.

       The Court next addresses the number of hours Plaintiff's counsel claims he spent

working on this case. Plaintiff’s counsel seeks 0.20 hour on January 11, 2018, to drive to and

from the courthouse to file Plaintiff’s complaint. Regarding this time, the Court notes that

clerical or secretarial tasks are not compensable under the EAJA. See Granville House, Inc. v.

Department of HEW, 813 F.2d 881, 884 (8th Cir. 1987) (work which could have been

completed by support staff is not compensable under the EAJA). Accordingly, the Court will

deduct 0.20 attorney hour from the total compensable hours sought.



                                                3
       Plaintiff’s counsel seeks reimbursement for $428.83 in expenses and costs incurred

with regard to postage and the filing fee. Such expenses and costs are recoverable under the

EAJA and the Court finds $428.83 to be a reasonable award. See Kelly v. Bowen, 862 F.2d

1333, 1335 (8th Cir. 1988).


       Based upon the foregoing, the Court finds that Plaintiff is entitled to an attorney’s fee

award under the EAJA for: 13.50 (13.70-0.20) attorney hours for work performed in 2018, at

an hourly rate of $150.00, for a total attorney’s fee of $2,025.00; and $28.83 in expenses and

$400.00 in costs. This amount should be paid in addition to, and not out of, any past due

benefits which Plaintiff may be awarded in the future. Based upon the holding in Astrue v.

Ratliff, 130 S. Ct. 2521 (2010), the EAJA award should be paid directly to Plaintiff.

       The parties are reminded that the award herein under the EAJA will be taken into

account at such time as a reasonable fee is determined pursuant to 42 U.S.C. § 406, in order to

prevent double recovery by counsel for the Plaintiff.

       IT IS SO ORDERED AND ADJUDGED this 2nd day of November 2018.


                                                  /s/ Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE




                                              4
